IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


KENNETH WHITE,                                  : No. 68 WM 2021
                                                :
                    Petitioner                  :
                                                :
                                                :
             v.                                 :
                                                :
                                                :
COURT OF COMMON PLEAS FAYETTE                   :
COUNTY,                                         :
                                                :
                    Respondent                  :


                                       ORDER



PER CURIAM

      AND NOW, this 27th day of January, 2022, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.